Case 6:19-cr-00074-PGB-GJK Document1 Filed 04/04/19 Page 1 of 5 PagelD 1

ot CM
tLe

a

UNITED STATES DISTRICT COUR Lig APR -ls AM AL: 6
MIDDLE DISTRICT OF FLORIDA ™ |
ORLANDO DIVISION

sey OF FLO:
iG IN) ARITA
AHS, CLURIGs

UNITED STATES OF AMERICA

% CASE NO. 6:19-cr-F-on- YOU
26 U.S.C. § 7206(2)
LESLIE MUNIZ
a/k/a “Mazaly Muniz” _E@VAT EDR
UN KS

INDICTMENT
The Grand Jury charges:
COUNTS ONE THROUGH FIFTEEN
On or about the dates set forth below, in the Middle District of Florida,

and elsewhere, the defendant,

LESLIE MUNIZ,
a/k/a “Mazaly Muniz,”

did willfully aid and assist in, and procure, counsel, and advise the preparation
and presentation to the Internal Revenue Service, of individual and joint U.S.
Income Tax Returns, Forms 1040, 1040X, 1040 Schedule C, 1040 Schedule A,
and 4136 for the taxpayers and calendar years set forth below, under and in
connection with matters arising under the Internal Revenue laws, which
returns were false and fraudulent as to material matters, in that the returns

represented that the taxpayers were entitled to claim deductions for items and
Case 6:19-cr-00074-PGB-GJK Document1 Filed 04/04/19 Page 2 of 5 PagelD 2

in amounts set forth below, whereas, as the defendant then and there knew,

the taxpayers were not entitled to claim deductions in the claimed amounts:

 

 

 

 

 

DATE OF TAX FALSELY CLAIMED
COUNT | OFFENSE | TAXPAYER(S) | YEAR ITEM(S)

One 1/24/2013 J.G. 2012 | Loss of $2,996 from Schedule
C business

Two 1/24/2014 J.G. 2013 | Loss of $13,549 from
Schedule C business

Three | 1/16/2015 J.G. 2014 | Loss of $16,029 from
Schedule C business

Four 1/7/2016 J.G. 2015 | Loss of $24,277 from
Schedule C business

 

Five | 5/15/2014] J.G.andM.G. | 2012 | Unreimbursed employee
expenses of $25,535 on

Schedule A

Unreimbursed employee
expenses of $37,055 on

Six | 2/13/2014| J.G.andM.G. | 2013 | Schedule A; gifts to charity of
$5,674 on Schedule A; other
expenses—investment, safe
deposit box, etc. of $4,151 on
Schedule A

Loss of $45,276 from
Schedule C business; medical
and dental expenses of
$8,392 on Schedule A; gifts
Seven 2/6/2015 | J.G.andM.G. | 2014 | to charity of $5,411 on
Schedule A; other
expenses—investment, safe
deposit box, etc. of $3,141 on
Schedule A; fuel tax credit of
$483 on Form 4136

Eight 1/30/2014 B.H. 2013 | Loss of $22,336 from
Schedule C business

 

 

 

 

 

 

 

 

 

 
Case 6:19-cr-00074-PGB-GJK Document1 Filed 04/04/19 Page 3 of 5 PagelD 3

 

 

DATE OF TAX FALSELY CLAIMED
COUNT | OFFENSE | TAXPAYER(S) | YEAR ITEM(S)
Nine 1/8/2016 B.H. 2015 | Loss of $22,538 from

Schedule C business

 

Loss of $31,837 from
Ten | 3/8/2013 | F.G.andD.M. | 2012 | Schedule C business;
unreimbursed employee
expenses of $3,591 on

Schedule A

Loss of $38,482 from
Schedule C business; medical
and dental expenses of
$8,965 on Schedule A; gifts
Eleven | 2/10/2014| F.G.andD.M. | 2013 | t0 charity of $631 on
Schedule A; other
expenses—investment, safe
deposit box, etc. of $8,005 on
Schedule A; home mortgage
interest of $18,844 on
Schedule A

Loss of $46,154 from a
Schedule C business; other
Twelve | 2/4/2016 | F.G.andD.M. | 2015 | XPenses—investment, safe
deposit box, etc. of $8,889 on
Schedule A; home mortgage
interest of $18,010 on
Schedule A

Medical and dental expenses
of $12,597 on Schedule A;
gifts to charity of $670 on
Schedule A; unreimbursed
Thirteen | 2/8/2017 | F.G.andD.M. | 2016 | employee expenses of
$13,665 on Schedule A; other
expenses—investment, safe
deposit box, etc. of $7,731 on
Schedule A; home mortgage
interest of $17,222 on
Schedule A

Fourteen | 1/25/2013 S.Q. 2012 | Loss of $14,366 from
Schedule C business

 

 

 

 

 

 

 

 

 

 

 
Case 6:19-cr-00074-PGB-GJK Document1 Filed 04/04/19 Page 4 of 5 PagelD 4

 

DATE OF TAX FALSELY CLAIMED
COUNT | OFFENSE | TAXPAYER(S) | YEAR ITEM(S)

 

Medical and dental expenses
of $4,135 on Schedule A;
gifts to charity of $1,841 on
Fifteen 2/2/2016 S.Q. 2015 | Schedule A; unretmbursed
employee expenses of
$25,240 on Schedule A; fuel
tax credit of $259 on Form

 

 

 

 

 

 

 

 

4136
In violation of 26 U.S.C. § 7206(2).
A TRUE/BILL,
Foreperson

MARIA CHAPA LOPEZ
United States Attorney

By: x SS
Chauncey A. Bfatt
Assistant United States Attorney

» T) 6NY UR

Roger B. Handberg
Assistant United States Attorney
Chief, Orlando Division

 
FORM OBD-34

APR 1991

Case 6:19-cr-00074-PGB-GJK Document1 Filed 04/04/19 Page 5 of 5 PagelD 5
No.

 

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Orlando Division

THE UNITED STATES OF AMERICA
VS.

LESLIE MUNIZ
a/k/a “Mazaly Muniz”

 

INDICTMENT

Violations: 26 U.S.C. § 7206(2)

 

A true bill,

 

7
Foreperson

 

Filed in open court we day of April, 2019.

 

T WV

Clerk

 

Bail

$

 

 

GPO 863 525
